ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_01_EN.txt.                                                                            316




           DECLARATION OF VICE-PRESIDENT YUSUF

[Original English Text]

   1. Under Article 80, paragraph 1, of the Rules of Court, two require-
ments must be met for the Court to be able to entertain a counter-claim
at the same time as the principal claim, namely, that the counter-claim
“comes within the jurisdiction of the Court” and, that it “is directly con-
nected with the subject-matter of the claim of the other party”.
   2. The Court has expounded the second limb of this test — the requi-
site direct connection — in the previous cases that dealt with the admis-
sibility of counter-claims. The Court has not, however, elaborated on
what is meant by the ﬁrst limb — “comes within the jurisdiction of the
Court” — in the context of Article 80. This lack of clariﬁcation of the
jurisdictional requirement may give the impression that jurisdiction must
in all cases be assessed de novo for each counter-claim. This is of course
the case if the title of jurisdiction invoked for the counter-claims diﬀers
from that of the principal claim. However, as I will try to explain in this
declaration, there is no need to do so where counter-claims have the same
title of jurisdiction as the principal claim. Consequently, it was also
unnecessary for the Court to examine whether a dispute existed between
the Parties in the present proceedings.




            I. Jurisdiction under Article 80, Paragraph 1,
                         of the Rules of Court

   3. One of the principal points of disagreement between the Parties in
this case relates to the jurisdiction required by Article 80. Colombia con-
tended that jurisdiction under Article 80 means jurisdiction over the prin-
cipal claim. In its view, “[s]ince the Court has found that it has jurisdiction
over the main proceedings, jurisdiction is also established over the
counter-claims”. Nicaragua, on the other hand, argued that counter-
claims are autonomous legal acts for which jurisdiction must be assessed
de novo.

   4. Nicaragua is correct that counter-claims have been characterized by
the Court as “an autonomous legal act the object of which is to submit a
new claim to the Court . . . [and] thus to widen the original subject-matter
of the dispute by pursuing objectives other than the mere dismissal of the
claim of the Applicant in the main proceedings” (Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide (Bos-

                                                                            31

         sovereign rights and maritime spaces (decl. yusuf)                317

nia and Herzegovina v. Yugoslavia), Counter-Claims, Order of 17 December
1997, I.C.J. Reports 1997, p. 256, para. 27).
   5. The autonomous nature of counter-claims is, however, just one
aspect of their character. As the Court emphasized in its Order on
counter-claims in the Bosnian Genocide case, counter-claims are intimately
linked to the procedure initiated by the principal claim:


    “[a counter-claim] is linked to the principal claim, in so far as, formu-
    lated as a ‘counter’ claim, it reacts to it . . . the idea is essentially to
    achieve a procedural economy whilst enabling the Court to have an
    overview of the respective claims of the parties and to decide them
    more consistently; and whereas the admissibility of the counter-claims
    must necessarily relate to the aims thus pursued and be subject to
    conditions designed to prevent abuse” (ibid., pp. 256-257, paras. 27
    and 30).

   6. It is this second aspect of counter-claims — the intimate link with
the principal claim — that allows the Court to achieve procedural econ-
omy by giving it a more thorough and detailed overview of all the facts
relevant to the dispute that has been submitted to the Court. In this
respect, the counter-claim is grafted onto the ongoing procedure that was
initiated by the principal claim. One might say that counter-claims are
functionally autonomous in that they are addressed separately from the
principal claim, but that they are also incidental in that they must be
aﬃxed to the main proceedings.
   7. In paragraph 67 of the present Order, the Court states that “[o]nce
the Court has established jurisdiction to entertain a case, it has jurisdic-
tion to deal with all its phases”, including incidental proceedings, such as
counter-claims. As the Court notes, the subsequent lapse of jurisdiction
cannot deprive the Court of the jurisdiction already established. The
Court then continues to assess whether the third and fourth counter-
claims submitted by Colombia fall within the jurisdiction of the Court on
the basis of Article XXXI of the Pact of Bogotá.

   8. I agree with much of this reasoning. The scope of jurisdiction of the
Court in any given case is established according to the limits set forth in
the instrument that founds the jurisdiction of the Court. The Court only
has jurisdiction to address disputes within those limits. It is therefore
imperative for the Court, when examining the admissibility of counter-
claims that purport to be based on the same title of jurisdiction as the
principal claim, to ensure that those counter-claims fall within the scope
of the jurisdiction thus prescribed (Jurisdictional Immunities of the State
(Germany v. Italy), Counter-Claim, Order of 6 July 2010, I.C.J. Reports
2010 (I), pp. 316-321, paras. 17-31). The Court does not, however, have
to establish its jurisdiction over the counter-claims de novo.

                                                                             32

         sovereign rights and maritime spaces (decl. yusuf)              318

                      II. The Court’s Examination
                      of the Existence of a Dispute

   9. The Court did not follow, in my view, this line of reasoning to its
logical conclusion. The jurisdiction of the Court, for which the existence
of a dispute is a necessary condition, has already been established by the
Court in its Judgment on preliminary objections. It is therefore unneces-
sary for the Court to examine whether a “dispute” exists between the
Parties, as the Court did in the present case in relation to the third and
fourth counter-claims. A dispute has already been found to exist and that
is suﬃcient to establish the Court’s jurisdiction. The Court’s enquiry at
this stage of proceedings should simply be limited to ascertaining whether
the counter-claims fall within the bounds of the jurisdiction that the
Court has already found to exist under the Pact of Bogotá, and whether
the counter-claims are directly connected, in law and in fact, to the prin-
cipal claims.
   10. This conclusion is not only logical but is also judicious. The
requirement that a counter-claim be directly connected with the principal
claim allows the Court to hear arguments related to another aspect of the
dispute over which it has already asserted jurisdiction, thus enabling the
Court to adjudicate in a holistic manner on the dispute brought before
the Court. This is one aspect of the procedural economy aﬀorded by
counter-claims to which the Court referred in its Order in the Bosnian
Genocide case, cited in paragraph 5 above. The Court does not need to
ascertain the existence of a dispute anew.




   11. The Court has most commonly addressed counter-claims that pur-
port to be based on the same title of jurisdiction as the principal claim
(see e.g. Jurisdictional Immunities of the State (Germany v. Italy),
Counter-Claim, Order of 6 July 2010, I.C.J. Reports 2010 (I), p. 316;
Armed Activities on the Territory of the Congo (Democratic Republic
of the Congo v. Uganda), Counter-Claims, Order of 29 November
2001, I.C.J. Reports 2001, p. 678; Oil Platforms (Islamic Republic of
Iran v. United States of America), Counter-Claim, Order of 10 March
1998, I.C.J. Reports 1998, p. 203; and Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v. Yugoslavia), Counter-Claims, Order of 17 December 1997,
I.C.J. Reports 1997, p. 256). However, Article 80 does not preclude the
invocation of a title of jurisdiction diﬀerent from that of the principal
claim. It is when the Court is faced with reliance on a diﬀerent title of
jurisdiction, and in that kind of scenario only, that it will have to address
the question of jurisdiction over the counter-claims separately from the
question of jurisdiction over the principal claim. In such a case, jurisdic-
tion over the principal claim will not be decisive in terms of jurisdiction

                                                                          33

         sovereign rights and maritime spaces (decl. yusuf)          319

over a counter-claim based on some other title, and the validity of the
jurisdictional basis of the counter-claims must be assessed at the moment
such counter-claims are brought to the Court.



                                      (Signed) Abdulqawi A. Yusuf.




                                                                      34

